Case 1:19-cr-20227-DPG Document 292 Entered on FLSD Docket 01/06/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                       CASE NO.: 19-cr-20227-GAYLES/OTAZO-REYES


  UNITED STATES OF AMERICA

   v.

  TAMIEN DERRICK BAIN,

        Defendant.
  _______________________________/

                                              ORDER

         THIS CAUSE comes before the Court upon Magistrate Judge Alicia M. Otazo-Reyes’s

  Report and Recommendation (the “Report”) [ECF No. 229] on the following Motions to Dismiss

  filed by pro se Defendant Tamien Derrick Bain: (1) Motion to Dismiss Count One (1)/ of the

  Second Superseding Indictment [ECF No. 165]; (2) Motion to Dismiss Count 7, 8, & 9 [ECF Nos.

  182, 187]; and (3) Motion to Dismiss Count Twelve (12) / Newly Discovered Evidence [ECF No.

  179] (collectively, the “Motions”). This Court referred the Motions to Magistrate Judge Otazo-

  Reyes, pursuant to 28 U.S.C. § 636 and the Magistrate Rules of the Local Rules of the Southern

  District of Florida. [ECF No. 196]. On November 3, 2020, Judge Otazo-Reyes issued her Report

  recommending that the Court deny the Motions. Defendant filed a timely objection. [ECF No.

  244]. On January 6, 2021, this Court entered an order of dismissal as to Counts 7 and 8 only of the

  Second Superseding Indictment. [ECF No. 291]. Accordingly, the Report is moot as to Counts 7

  and 8, and the Court reviews the Report as to the remaining Counts.

         A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to

  which objection is made are accorded de novo review, if those objections “pinpoint the specific
Case 1:19-cr-20227-DPG Document 292 Entered on FLSD Docket 01/06/2021 Page 2 of 3




  findings that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir.

  2009); see also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which

  no specific objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v.

  WestPoint Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v.

  Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006).

         This Court, having conducted a de novo review of the record, agrees with Judge Otazo-

  Reyes’s well-reasoned analysis and recommendation that the Court deny the Motions. The Court

  finds Defendant’s objections without merit. In Defendant’s objection relating to Count 12, he asks

  the Court to consider the facts underlying his prosecution to determine whether the charge was

  appropriate. As stated in the Report, the law is clear—"a court may not dismiss an indictment []

  on a determination of facts that should have been developed at trial.” United States v. Torkington,

  812 F.2d 1347, 1354 (11th Cir. 1987). Moreover, in his objections regarding Counts 1 and 9,

  Defendant asks that the indictment allege more than the law requires. The indictment sufficiently

  sets forth the elements of the offenses charged, gives Defendant notice of the charges he must

  defend against, and allows Defendant to plead an acquittal or conviction as a bar against double

  jeopardy for any future prosecution for the same offenses. See United States v. Steele, 178 F.3d

  1230, 1233–34 (11th Cir. 1999) (“An indictment is sufficient ‘if it: (1) presents the essential

  elements of the charged offense, (2) notifies the accused of the charges to be defended against, and

  (3) enables the accused to rely upon a judgment under the indictment as a bar against double

  jeopardy for any subsequent prosecution for the same offense.’”); Hamling v. United States, 418

  U.S. 87, 117 (1974) (“[A]n indictment is sufficient if it, first, contains the elements of the offense

  charged and fairly informs a defendant of the charge against which he must defend, and, second,




                                                    2
Case 1:19-cr-20227-DPG Document 292 Entered on FLSD Docket 01/06/2021 Page 3 of 3




  enables him to plead an acquittal or conviction in bar of future prosecutions for the same offense.”).

  As such, the Court agrees with the Report’s recommendation that the Motions be denied.

     Accordingly, after careful consideration, it is ORDERED AND ADJUDGED as follows:

     (1) Judge Otazo-Reyes’s Report and Recommendation [ECF No. 229] is AFFIRMED AND

          ADOPTED and incorporated into this Order by reference;

     (2) Defendant’s Motion to Dismiss Count One (1)/ of the Second Superseding Indictment

          [ECF No. 165] is DENIED;

     (3) Defendant’s Motion to Dismiss Count 7, 8, & 9 [ECF Nos. 182, 187] is DENIED; and

     (4) Defendant’s Motion to Dismiss Count Twelve (12) /Newly Discovered Evidence [ECF

          No. 179] is DENIED.

     DONE AND ORDERED in Chambers at Miami, Florida, this 6th day of January, 2021




                                                 ________________________________
                                                 DARRIN P. GAYLES
                                                 UNITED STATES DISTRICT JUDGE




                                                    3
